      Case 3:17-cr-02475-CAB Document 112 Filed 05/16/19 PageID.642 Page 1 of 1


 1
     Knut S. Johnson (CSB 125725)                        Devin Burstein (CSB 255389)
 2   LAW OFFICE OF KNUT S. JOHNSON                       WARREN & BURSTEIN
 3   550 West C Street, Suite 790                        501 West Broadway, Suite 240
     San Diego, California 92101                         San Diego, California 92101
 4   (619) 232-7080                                      (619) 234-4433
 5   knut@knutjohnson.com                                db@wabulaw.com
 6
 7                             UNITED STATES DISTRICT COURT
 8                            SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                       Case Nos.: 17-cr-2475-CAB;
10                                                              19-cr-1685-CAB
                 Plaintiff,
11
                                                     Joint motion to transfer pleadings and
12         v.                                        rulings from Case No. 17-cr-2475-CAB
13
                                                     to Case No. 19-cr-1685-CAB.
     RAYMOND LIDDY,
14
15               Defendant.

16
17
           For the reasons discussed on the record, the parties jointly move the Court to
18
19   transfer all motions and requests, as well as the arguments, pleadings, and rulings
20
     thereon, made in Case No. 17-cr-2475-CAB, to Case No. 19-cr-1685-CAB. A proposed
21
     order will be submitted with this motion.
22
23
     Dated: May 16, 2019                   Respectfully submitted on behalf of all parties,
24
25                                         /s/ Devin Burstein
26                                         Devin Burstein
27
28

                                                 1
